DETAILED ACTION
Introduction
Claims 1-5 and 7-21 have been examined in this application. Claims 1-5, 8-13, 15, 16, 18, and 20 are amended. Claims 17 and 19 are as previously presented. Claims 7 and 14 are original. Claim 6 is cancelled. Claim 21 is new. This is a final office action in response to the arguments and amendments filed 6/29/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Response to Arguments 
Applicant’s arguments, filed 6/29/2022, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(a) (presented on p. 7-8 under the heading “A. Rejections under 35 U.S.C. § 112(a)”), the arguments and amendments are persuasive, and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 8-9 under the heading “B. Rejections under 35 U.S.C. § 112(b)”), the arguments and amendments are persuasive, and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 9-13 under the heading “C. Rejections under 35 U.S.C. § 103”), the arguments are partially persuasive. The arguments (p. 10-11) state that the functions in the reference of US2019/0061736A1 (Wiesbeck et al.) are different than “setting the duty of an operational component,” and recites aspects of Wiesbeck et al. pertaining to energy storage. However, these arguments are not persuasive, because Wiesbeck et al. is not relied upon to teach any aspects relating to setting of duty. Rather, the primary reference of US2017/0305372A1 (Adler et al.) discloses the setting of duty to lower speeds when a lower noise is required, and Wiesbeck et al. is merely relied upon to teach another condition requiring lower noise (i.e. when a window is open) and to teach the fact that noise from components may enter through a vehicle window. The arguments state that using stored energy (p. 12) could produce even more noise, but these arguments are not persuasive, because, as stated in applicant’s own arguments (p. 10), Wiesbeck et al. teaches that the combustion engine could even be switched off in these scenarios, which would produce less noise than the engine being on. The arguments (p. 12) further state that US2013/0238220A1 (Troebst) using GPS to determine an urban environment is not the same as detecting a presence of a sound-reflecting structure. However, the claims do not specify how the detecting occurs or what sensor is used, and the broadest reasonable interpretation of detecting of parameters includes both direct detection, as well as indirect detection, using some intermediate variable (such as detecting presence of nearby objects based on location and known positions of the objects). The arguments additionally cite a specific case of a parking garage wherein Troebst might not detect the presence of structures due to occlusion of GPS signals, however the claims do not limit the invention to use in a parking garage, and as such the subject matter in Troebst would work for some conditions. The arguments additionally state that Troebst is directed to mitigating noise outside the vehicle, but Troebst is not relied upon to teach sound entering the vehicle window, and is only relied upon to teach another condition during which sound reduction should take place. Wiesbeck et al., in contrast, is relied upon for proof that vehicle component sounds may enter a vehicle window. Based on further review of the complete amendments, the arguments regarding the specific reduction to a level of duty of less than 100% of maximum are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional prior art of KR20050062051A (Yoo) as well as the previously relied upon art of US2017/0305372A1 (Adler et al.), US2014/0255122A1 (Radosevic), US2019/0061736A1 (Wiesbeck et al.), and US2013/0238220A1 (Troebst).
Claim Objections
Claims 1, 4, 5, 8-13, 15, 16, 18, and 20 are objected to because of the following informalities:
In Claims 1, 4, 5, 8, 9, 11-13, 15, 16, 18, and 20, the terms "duty," "duty level," and "level of duty" should all use the same term for consistency and clarity throughout the claims.
In Claim 10, "the a plurality of sensors" should instead read "the plurality of sensors."
In Claims 10 and 15, "position of the window" should be followed by a comma.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 8, and 15, the claims recite “setting the duty level of the operational component to less than 100% of a maximum duty” based on “a position of the window, a speed of the vehicle, and detecting a presence of a sound-reflecting structure proximate to the vehicle.” The disclosure as originally filed appears to recite two distinct embodiments by which duty can be reduced. In the first embodiment, corresponding to Figure 3 and ¶0048-0054, the window position, speed of the vehicle, and presence of a sound-reflecting structure are all taken into consideration, and the resulting control is a broadly recited reducing of the duty, as shown in step 310 and described in ¶0051. In the second embodiment, shown in Figures 5-6 and described in ¶0055-0056, only the position of the window and the presence of a sound-reflecting structure are taken into account (the speed of the vehicle is not mentioned or shown), and the resulting control is setting of the duty to a certain level less than 100% of maximum, using the maps. The claims, as amended, recite some hybrid or combination between these embodiments, such that all three of the inputs are considered (as recited in the first embodiment) and the result is a setting of percentage (as recited in the second embodiment). Although the specification (¶0066) states that features, aspects and functionality described in one or more of the individual embodiments can be applied in various combinations, there is no detail in the disclosure of how the embodiments could be combined in this manner, and how the resulting invention would actually work, in order to prove that the inventors were in possession of this specific combination. For example, it is unknown if one or more of the duty maps would need to be integrated into the process shown in Figure 3, or if a consideration of the speed of the vehicle would be integrated somewhere into the process shown in Figure 6, or if the combination would result in some new process altogether. Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 21, the claim recites “wherein each of the duty maps comprises a separate percentage of the maximum duty of the operational component based on the position of the window, the speed of the vehicle, or the presence of a sound-reflecting structure proximate to the vehicle.” The disclosure as originally filed (see e.g. specification ¶0022, 0055 and Figure 5) describes and shows a plurality of duty maps, wherein each duty map has a plot of separate percentages based on engine temperature. Paragraph ¶0055 states that parameters other than engine temperature may be used but does not recite the position of the window, the speed of the vehicle, or the presence of a sound-reflecting structure proximate to the vehicle as possible parameters on the duty map. Figure 6 shows a process whereby one of the plurality of maps can be selected for use, based on the position of the window, the speed of the vehicle, and the presence of a sound-reflecting structure proximate to the vehicle, but selecting which map to use is not the same as the separate percentages in each individual map being based on one of the three recited factors in the claim. Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2017/0305372A1 (Adler et al.) in view of Published Application US2014/0255122A1 (Radosevic) further in view of Published Application US2019/0061736A1 (Wiesbeck et al.), further in view of Publication KR20050062051A (Yoo), further in view of Publication US2013/0238220A1 (Troebst).
Regarding Claim 1, Adler et al. discloses a vehicle (see Figure 1, [0081]) comprising:
an operational component (see [0084] electric drive motor and air compressor) wherein noise generated by the operational component increases with a duty of the operational component (see [0139-0140] at low speeds compressor speed is also lower to reduce noise, i.e. a proportional relationship wherein the noise increases as speed (duty) of the compressor increases (Examiner’s note: duty understood to be a power, intensity, or speed level of a component)); and 
a computer processor (see [0084] a microcomputer controlling the drive motor) reducing a level of the noise by setting the duty level of the operational component (see [0139-0140] reducing noise by lower compressor speeds), and the level of duty of the operational component is based on:
a speed of the vehicle (see [0139-0140] the compressor speed proportional to vehicle speed).


Adler et al. does not explicitly recite the operational component:
external to a cabin of the vehicle.
However, Radosevic teaches a vehicle air supply system with an operational component (see Figure 1, [0023] air compressor 130) is external to a cabin of the vehicle (see Figure 1, [0022-0023], air compressor 130 located in the engine compartment 118 as opposed to vehicle cabin 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Adler et al. to include an external air compressor as taught by Radosevic, with the motivation of increasing occupant safety and increasing flexibility of the compressor system by providing one or more compressors at various systems requiring air (see Radosevic [0005, 0023]).


As above, Adler et al. discloses reducing the level of the noise (see [0139-0140] reducing noise at low speeds using a predefined function).
Adler et al. does not explicitly recite reducing the level of the noise entering the vehicle through a window of the vehicle, when the window of the vehicle is open, and 
the level of duty of the operational component is based on: a position of the window.

However, Wiesbeck et al. teaches a vehicle (see e.g. [0006]), wherein noise from vehicle components is:
entering the vehicle through a window of the vehicle, when the window of the vehicle is open (see [0050] when a window is open, sounds from components (e.g. engine) are perceived to a greater extent [0054] the noise perceived by a driver), and
a need for noise reduction is based on:
a position of the window (see [0050] an acoustically opposite event (the open window condition) causes a load point to be lowered, and see [0051] the load point corresponds to acoustic limits, i.e. a lowered load point being a reducing of noise).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle and reduction of noise via duty using the predefined function in Adler et al. to additionally reduce noise based on a position of a window, as taught by Wiesbeck et al., with the motivation of increasing passenger comfort while simultaneously optimizing the use of vehicle components (see Wiesbeck et al. [0005, 0075]).


Adler et al. does not explicitly recite the reduction of duty performed:
by setting the duty level of the operational component to less than 100% of a maximum duty of the operational component.

However, Yoo teaches a technique to control duty of a rotating component (see p. 2, ln. 60-64 control of an electric fan motor in a vehicle):
by setting the duty level of the operational component to less than 100% of a maximum duty of the operational component (see p. 3, ln. 82-83, control unit selecting a map table, and see Figure 6, p. 5, ln 171, the duty level being a percent e.g. 40% (less than 100%)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control of electric compressor speed in Adler et al. to use a map-based percent type duty control, as taught by Yoo, with the motivation of improving the flexibility of the control to respond to various conditions, and preventing deterioration in performance by reducing excessive operation and reducing noise and vibration (see Yoo p. 6, ln. 219-225).


Adler et al. does not explicitly recite the level of duty of the operational component is based on: detecting a presence of a sound-reflecting structure proximate to the vehicle.

However, Troebst teaches a technique for vehicle noise control (see [0007]), using a controller (see Claim 1 microprocessor) to reduce noise of an operational component (see Claim 1, engine accessories controlled for reduced noise) based on:
detecting a presence of a sound-reflecting structure proximate to the vehicle (see [0024], a GPS and map system may be used to determine if the vehicle is in an urban environment (nearby presence of structures detected via location) and an additional degree of sound reduction is used for urban environments due to the relatively high noise reflection of surrounding structures).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle and reduction of duty with the predefined function in Adler et al. to additionally perform an evaluation of environment to cause noise reduction, as is taught by Troebst, resulting in the duty of Adler et al. being determined by the detected presence of a sound-reflecting structure proximate to the vehicle, with the motivation of enhancing the marketability of the vehicle by increasing compliance with any noise legislation as well as the increasing the safety of the vehicle (see Troebst [0003, 0007]).

Regarding Claim 2, Adler et al. discloses 
the operational component includes a rotating component (see [0101] the electric motor driving the compressor being rotational);
the noise generated by the operational component increases with a speed of rotation of the rotating component (see [0139-0140] at low speeds compressor speed is also lower to reduce noise, i.e. a proportional relationship wherein the noise increases as speed (duty) of the compressor increases); and 
the computer processor is further configured to control the speed of rotation of the rotating component (see [0084] microprocessor controlling speed of the motor) based on 
the speed of the vehicle (see [0139-0140]).

Adler et al. does not explicitly recite the vehicle of claim 1, configured to control the speed of rotation of the rotating component based on:
the position of the window of the vehicle.

However, as above, Wiesbeck et al. teaches a vehicle configured to reduce component noise 
based on: a position of the window of the vehicle (see [0050]).
The motivation to combine Adler et al. and Wiesbeck et al. was provided above in the rejection of Claim 1.

Regarding Claim 3, Adler et al. discloses a plurality of sensors (see [0090-0101]) configured to detect:
the speed of the vehicle (see [0093]).

Adler et al. does not explicitly recite the vehicle of claim 1, further comprising:
a plurality of sensors configured to detect the position of the window of the vehicle.

However, as above, Wiesbeck et al. teaches the vehicle further comprising:
a plurality of sensors configured to detect a position of the window of the vehicle (see [0064] sensors detecting vehicle states corresponding to stored spectra, including the open window state).
The motivation to combine Adler et al. and Wiesbeck et al. was provided above in the rejection of Claim 1.

Additionally, Adler et al. does not explicitly recite the vehicle of claim 1, further comprising: a plurality of sensors configured to detect: the presence of the sound-reflecting structure proximate to the vehicle.

However, Troebst teaches the technique in a vehicle as above, comprising:
a sensor configured to detect: the presence of the sound-reflecting structure proximate to the vehicle (see [0024] position sensor via GPS).
The motivation to combine Adler et al. and Troebst was provided in the rejection of Claim 1.

Regarding Claim 4, Adler et al. discloses the vehicle of claim 1, wherein setting the duty of the operational component is based on the speed of the vehicle being less than a speed threshold (see [0139] vehicle speed below a predefined level).

Regarding Claim 5, Adler et al. does not explicitly recite the vehicle of claim 1, further comprising:
a memory configured to store a duty map, wherein the duty map identifies a percentage of the maximum duty of the operational component;
wherein the computer processor is configured to set the duty of the operational component according to the duty map.

However, as above, Yoo teaches the technique to set duty, comprising:
a memory configured to store a duty map (see p. 3, ln. 82-83, a map table (duty map) retrieved by an electronic control unit), wherein the duty map identifies a percentage of the maximum duty of the operational component (see Figure 6, p. 5, ln 171, the duty level being a percent e.g. 40%);
wherein the computer processor is configured to set the duty of the operational component according to the duty map (see p. 3-4, ln. 118-124, using the map table with duty to control the component using PWM pulses).
The motivation to combine Adler et al. and Yoo was provided in the rejection of Claim 1.

Regarding Claim 7, Adler et al. discloses the vehicle of claim 1, wherein the rotating component comprises at least one of:
an electric cooling fan;
an electric compressor (see [0084]); 
an alternator;
a power steering pump; and
a water pump.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 8, Adler et al. discloses a method for a vehicle (see Figure 16, method of compressor control [0081] for a vehicle), the method comprising:
an electronic control unit (ECU) (see [0084] microcomputer)  reducing a level of noise by setting a duty level of an operational component of the vehicle (see [0139-0140] reducing noise by lower compressor (operational component) speeds (duty) corresponding to lower vehicle speeds), and the level of duty of the operational component is based on:
a speed of the vehicle (see [0139-0140] the compressor speed proportional to vehicle speed), and
wherein noise generated by the operational component increases with a duty of the operational component (see [0139-0140] at low speeds compressor speed is also lower to reduce noise, i.e. a proportional relationship wherein the noise increases as speed (duty) of the compressor increases).


Adler et al. does not explicitly recite the method comprising:
a plurality of sensors detecting a position of a window of the vehicle; and
reducing a level of noise… when the window of the vehicle is open, and the level of duty of the operational component is based on: the position of the window.

However, Wiesbeck et al. teaches a method for a vehicle (see e.g. Claim 1), comprising:
one or more sensors detecting a position of a window of the vehicle (see [0064] sensors detecting vehicle states corresponding to stored spectra, including the open window state); and
reducing a level of noise entering the vehicle through the window (see [0050] an acoustically opposite event (the open window condition) causes a load point to be lowered, and see [0051] the load point corresponds to acoustic limits, i.e. a lowered load point being a reducing of noise) when the window of the vehicle is open (see [0050] the load point lowered when a window is open, wherein sounds from components (e.g. engine) are perceived to a greater extent [0054] the noise perceived by a driver), and the noise reduction based on:
the position of the window (see [0050] an acoustically opposite event (the open window condition) causes a load point to be lowered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for the vehicle and reduction of noise via duty in Adler et al. to additionally reduce noise based on a position of a window, as taught by Wiesbeck et al., with the motivation of increasing passenger comfort while simultaneously optimizing the use of vehicle components (see Wiesbeck et al. [0005, 0075]).


Adler et al. does not explicitly recite the reduction of duty performed:
by setting a duty level… to less than 100% of a maximum duty of the operational component.

However, Yoo teaches a technique to control duty of a rotating component (see p. 2, ln. 60-64 control of an electric fan motor in a vehicle):
by setting a duty level… to less than 100% of a maximum duty of the operational component (see p. 3, ln. 82-83, control unit selecting a map table, and see Figure 6, p. 5, ln 171, the duty level being a percent e.g. 40% (less than 100%)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control of electric compressor speed in Adler et al. to use a map-based percent type duty control, as taught by Yoo, with the motivation of improving the flexibility of the control to respond to various conditions, and preventing deterioration in performance by reducing excessive operation and reducing noise and vibration (see Yoo p. 6, ln. 219-225).


Adler et al. does not explicitly recite the level of duty of the operational component is based on: a presence of a sound-reflecting structure proximate to the vehicle.

However, Troebst teaches a technique for vehicle noise control (see [0007]), using a controller (see Claim 1 microprocessor) to reduce noise of an operational component (see Claim 1, engine accessories controlled for reduced noise) based on:
a presence of a sound-reflecting structure proximate to the vehicle (see [0024], a GPS and map system may be used to determine if the vehicle is in an urban environment (nearby presence of structures detected via location) and an additional degree of sound reduction is used for urban environments due to the relatively high noise reflection of surrounding structures).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle and reduction of duty with the predefined function in Adler et al. to additionally perform an evaluation of environment to cause noise reduction, as is taught by Troebst, resulting in the duty of Adler et al. being determined by the detected presence of a sound-reflecting structure proximate to the vehicle, with the motivation of enhancing the marketability of the vehicle by increasing compliance with any noise legislation as well as the increasing the safety of the vehicle (see Troebst [0003, 0007]).


Additionally, Adler et al. does not explicitly recite the wherein the operational component is: external to a cabin of the vehicle.

However, Radosevic teaches a vehicle air supply system with an operational component (see Figure 1, [0023] air compressor 130)
external to a cabin of the vehicle (see Figure 1, [0022-0023], air compressor 130 located in the engine compartment 118 as opposed to vehicle cabin 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and vehicle of Adler et al. to include an external air compressor as taught by Radosevic, with the motivation of increasing occupant safety and increasing flexibility of the compressor system by providing one or more compressors at various systems requiring air (see Radosevic [0005, 0023]).

Regarding Claim 9, Adler et al. discloses the method of claim 8, wherein:
the operational component includes a rotating component (see [0101] the electric motor driving the compressor being rotational);
the noise generated by the operational component increases with a speed of rotation of the rotating component (see [0139-0140] at low speeds compressor speed is also lower to reduce noise, i.e. a proportional relationship wherein the noise increases as speed (duty) of the compressor increases); and
setting the duty of the operational component comprises setting the speed of rotation of the rotating component (see [0139-0140] at low speeds compressor speed is made lower to reduce noise).

Regarding Claim 10, Adler et al. discloses:
the a plurality of sensors (see [0090-0101]) detecting: the speed of the vehicle (see [0093]).


Adler et al. does not explicitly recite the method of claim 8, further comprising:
the a plurality of sensors detecting: the position of the window 

However, as above, Wiesbeck et al. teaches the vehicle further comprising:
the a plurality of sensors configured to detect a position of the window of the vehicle (see [0064] sensors detecting vehicle states corresponding to stored spectra, including the open window state).
The motivation to combine Adler et al. and Wiesbeck et al. was provided above in the rejection of Claim 8.


Additionally, Adler et al. does not explicitly recite the vehicle further comprising:
a sensor configured to detect: the presence of the sound-reflecting structure proximate to the vehicle .

However, Troebst teaches the technique as above, including:
 a sensor configured to detect: the presence of the sound-reflecting structure proximate to the vehicle (see [0024] position sensor via GPS).
The motivation to combine Adler et al. and Troebst was provided in the rejection of Claim 8.

Regarding Claim 11, Adler et al. discloses the ECU setting the duty of the operational component responsive to: the speed of the vehicle being less than a speed threshold (see [0139] vehicle speed below a predefined level).

Adler et al. does not explicitly recite the method of claim 8, further comprising: the ECU setting the duty of the operational component responsive to: the window of the vehicle being open.

However, as above, Wiesbeck et al. teaches the method comprising
reducing noise responsive to the window of the vehicle being open (see [0050]).
The motivation to combine Adler et al. and Wiesbeck et al. was provided above in the rejection of Claim 8.

Regarding Claim 12, Adler et al. does not explicitly recite the method of claim 8, further comprising:
the ECU storing a duty map, wherein the duty map identifies a percentage of the maximum duty of the operational component; and
the ECU setting the duty of the operational component according to the duty map.

However, as above, Yoo teaches the technique to set duty, comprising:
the ECU storing a duty map (see p. 3, ln. 82-83, a map table (duty map) retrieved by an electronic control unit), wherein the duty map identifies a percentage of the maximum duty of the operational component (see Figure 6, p. 5, ln 171, the duty level being a percent e.g. 40%); and
the ECU setting the duty of the operational component according to the duty map (see p. 3-4, ln. 118-124, using the map table with duty to control the component using PWM pulses).
The motivation to combine Adler et al. and Yoo was provided in the rejection of Claim 8.
Regarding Claim 13, Adler et al. does not explicitly recite the method of claim 11, further comprising:
the ECU setting the duty of the operational component responsive to the sound-reflecting structure being proximate to the vehicle.

However, Troebst teaches the technique as above, configured to reduce noise, responsive to:
the sound-reflecting structure being proximate to the vehicle (see [0024] activating a lower-noise mode in an urban environment due to a high noise reflection aspect of the respective location).
The motivation to combine Adler et al. and Troebst was provided in the rejection of Claim 8.

Regarding Claim 14, Adler et al. discloses the method of claim 8, wherein the rotating component comprises at least one of:
an electric cooling fan;
an electric compressor (see [0084]);
an alternator;
a power steering pump; and
a water pump.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 15, Adler et al. discloses a non-transitory computer-readable storage medium encoded with instructions executable by a hardware processor of a computing component (see [0084] a microprocessor, i.e. device storing and processing data), the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method for a vehicle, the method comprising:
reducing a level of noise (see [0139-0140] reducing noise by lower compressor (operational component) speeds (duty) corresponding to lower vehicle speeds) by setting the duty of the operational component (see [0139-0140] reducing noise by lower compressor (operational component) speeds (duty) corresponding to lower vehicle speeds), and the level of duty of the operational component is based on:
a speed of the vehicle (see [0139-0140] the compressor speed proportional to vehicle speed), and
wherein noise generated by the operational component increases with a duty of the operational component (see [0139-0140] at low speeds compressor speed is also lower to reduce noise, i.e. a proportional relationship wherein the noise increases as speed (duty) of the compressor increases). 


Adler et al. does not explicitly recite the method comprising:
determining a position of a window of the vehicle; and
reducing a level of noise entering through the window of the vehicle by setting the duty… when the window of the vehicle is open, and
the level of duty of the operational component is based on: the position of the window.

However, Wiesbeck et al. teaches a method for a vehicle (see e.g. Claim 1), comprising:
determining a position of a window of the vehicle (see [0064] sensors detecting vehicle states corresponding to stored spectra, including the open window state); and
reducing a level of noise (see [0050] an acoustically opposite event (the open window condition) causes a load point to be lowered, and see [0051] the load point corresponds to acoustic limits, i.e. a lowered load point being a reducing of noise) entering through the window of the vehicle … when the window of the vehicle is open (see [0050] the load point lowered when a window is open, wherein sounds from components (e.g. engine) are perceived to a greater extent [0054] the noise perceived by a driver), and
the noise reduction based on: the position of the window (see [0050] an acoustically opposite event (the open window condition) causes a load point to be lowered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for the vehicle and reduction of noise via duty in Adler et al. to additionally reduce noise based on a position of a window, as taught by Wiesbeck et al., with the motivation of increasing passenger comfort while simultaneously optimizing the use of vehicle components (see Wiesbeck et al. [0005, 0075]).


Adler et al. does not explicitly recite the reduction of duty performed:
by setting the duty level to less than 100% of a maximum duty of the operational component.

However, Yoo teaches a technique to control duty of a rotating component (see p. 2, ln. 60-64 control of an electric fan motor in a vehicle):
by setting the duty level to less than 100% of a maximum duty of the operational component (see p. 3, ln. 82-83, control unit selecting a map table, and see Figure 6, p. 5, ln 171, the duty level being a percent e.g. 40% (less than 100%)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control of electric compressor speed in Adler et al. to use a map-based percent type duty control, as taught by Yoo, with the motivation of improving the flexibility of the control to respond to various conditions, and preventing deterioration in performance by reducing excessive operation and reducing noise and vibration (see Yoo p. 6, ln. 219-225).


Adler et al. does not explicitly recite the level of duty of the operational component is based on:
a presence of a sound-reflecting structure proximate to the vehicle.

However, Troebst teaches a technique for vehicle noise control (see [0007]), using a controller (see Claim 1 microprocessor) to reduce noise of an operational component (see Claim 1, engine accessories controlled for reduced noise) based on:
a presence of a sound-reflecting structure proximate to the vehicle (see [0024], a GPS and map system may be used to determine if the vehicle is in an urban environment (nearby presence of structures detected via location) and an additional degree of sound reduction is used for urban environments due to the relatively high noise reflection of surrounding structures).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle and reduction of duty with the predefined function in Adler et al. to additionally perform an evaluation of environment to cause noise reduction, as is taught by Troebst, resulting in the duty of Adler et al. being determined by the detected presence of a sound-reflecting structure proximate to the vehicle, with the motivation of enhancing the marketability of the vehicle by increasing compliance with any noise legislation as well as the increasing the safety of the vehicle (see Troebst [0003, 0007]).


Adler et al. does not explicitly recite wherein the operational component is external to a cabin of the vehicle.

However, Radosevic teaches a vehicle air supply system with an operational component (see Figure 1, [0023] air compressor 130) is external to a cabin of the vehicle (see Figure 1, [0022-0023], air compressor 130 located in the engine compartment 118 as opposed to vehicle cabin 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Adler et al. to include an external air compressor as taught by Radosevic, with the motivation of increasing occupant safety and increasing flexibility of the compressor system by providing one or more compressors at various systems requiring air (see Radosevic [0005, 0023]).

Regarding Claim 16, Adler et al. discloses the computer-readable storage medium of claim 15, wherein:
the operational component includes a rotating component (see [0101] the electric motor driving the compressor being rotational);
the noise generated by the operational component increases with a speed of rotation of the rotating component (see [0139-0140] at low speeds compressor speed is also lower to reduce noise, i.e. a proportional relationship wherein the noise increases as speed (duty) of the compressor increases); and
setting the duty of an operational component comprises setting the speed of rotation of the rotating component (see [0139-0140] at low speeds compressor speed is made lower to reduce noise).

Regarding Claim 17, Adler et al. discloses wherein the method further comprises: detecting the speed of the vehicle (see [0093]).

Adler et al. does not explicitly recite the computer-readable storage medium of claim 15, wherein the method further comprises:
detecting: the position of the window

However, as above, Wiesbeck et al. teaches the method further comprising:
detecting: the position of the window (see [0064] sensors detecting vehicle states corresponding to stored spectra, including the open window state).
The motivation to combine Adler et al. and Wiesbeck et al. was provided above in the rejection of Claim 15.

Adler et al. does not explicitly recite the computer-readable storage medium of claim 15, wherein the method further comprises: detecting the presence of the sound-reflecting structure proximate to the vehicle.

However, Troebst teaches the technique in a vehicle as above, comprising:
detecting: the presence of the sound-reflecting structure proximate to the vehicle (see [0024] position sensor via GPS).
The motivation to combine Adler et al. and Troebst was provided in the rejection of Claim 15.

Regarding Claim 18, Adler et al. discloses reducing the duty of the operational component responsive to
the speed of the vehicle being less than a speed threshold (see [0139] vehicle speed below a predefined level).

Adler et al. does not explicitly recite the computer-readable storage medium of claim 15, wherein the method further comprises:
setting the duty of the operational component responsive to the window of the vehicle being open.

However, as above, Wiesbeck et al. teaches the method comprising
reducing noise responsive to the window of the vehicle being open (see [0050]).
The motivation to combine Adler et al. and Wiesbeck et al. was provided above in the rejection of Claim 15.

Regarding Claim 19, Adler et al. does not explicitly recite the computer-readable storage medium of claim 18, wherein the method further comprises:
storing a duty map, wherein the duty map identifies a percentage of the maximum duty of the operational component; and
setting the duty of the operational component according to the duty map.

However, as above, Yoo teaches the technique to set duty, comprising:
storing a duty map (see p. 3, ln. 82-83, a map table (duty map) retrieved by an electronic control unit), wherein the duty map identifies a percentage of the maximum duty of the operational component (see Figure 6, p. 5, ln 171, the duty level being a percent e.g. 40%); and
setting the duty of the operational component according to the duty map (see p. 3-4, ln. 118-124, using the map table with duty to control the component using PWM pulses).
The motivation to combine Adler et al. and Yoo was provided in the rejection of Claim 15.

Regarding Claim 20, Adler et al. does not explicitly recite the computer-readable storage medium of claim 18, wherein the method further comprises:
setting the duty of the operational component responsive to the sound-reflecting structure being proximate to the vehicle.

However, Troebst teaches the technique as above, configured for:
reducing noise of the operational component responsive to the sound-reflecting structure being proximate to the vehicle (see [0024] activating a lower-noise mode in an urban environment due to a high noise reflection aspect of the respective location).
The motivation to combine Adler et al. and Troebst was provided in the rejection of Claim 15.

Regarding Claim 21, Adler et al. does not explicitly recite the vehicle of claim 1, wherein the computer processor stores a plurality of duty maps, wherein each of the duty maps comprises a separate percentage of the maximum duty of the operational component based on the position of the window, the speed of the vehicle, or the presence of a sound-reflecting structure proximate to the vehicle.

However, as above, Yoo teaches the technique to set duty, 
wherein the computer processor stores a plurality of duty maps (see Figure 6, the maps for different A/C conditions being a plurality of duty maps), wherein each of the duty maps comprises a separate percentage of the maximum duty of the operational component based on the position of the window, the speed of the vehicle (see Figure 6, each map then further based on vehicle speed), or the presence of a sound-reflecting structure proximate to the vehicle.
The motivation to combine Adler et al. and Yoo was provided in the rejection of Claim 15.

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20130139532-A1 teaches subject matter including setting an upper limit compressor speed based on vehicle speed (see e.g. [0016]).
US-20140120445-A1 teaches subject matter including a map with percentage of maximum speed for controlling duty of a compressor (see e.g. [0026]).
US-20140230466-A1 teaches subject matter including a variable capacity compressor with control based on a PWM percent (see e.g. Figures 8-10).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619